Citation Nr: 1823366	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-34 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from May1968 to October 1990.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated September 2009 and August 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In August 2015, the Veteran presented sworn testimony during a Board hearing in Pittsburgh.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran does not have obstructive sleep apnea that had its clinical onset in service or is otherwise related to active duty.

2.  The Veteran does not have a low back disability, to include degenerative disc disease (DDD), that had its clinical onset in service or is otherwise related to active duty.


CONCLUSIONS OF LAW

1.  Obstructive sleep apnea was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C. §§ 1110, 1116(f), 5107 (2012); 38 C.F.R. §§ 3.303 (2017).

2.  A low back disability, to include DDD, was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C. §§ 1110, 1116(f), 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of observable symptoms that are in his or her personal knowledge.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Id. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

a. Obstructive sleep apnea

Here, the Veteran contends that he developed obstructive sleep apnea as a result of dental surgery during his active duty service.  See, e.g., the August 2015 Board hearing transcript.  For the reasons set forth below, the Board finds that service connection is not warranted.

The Veteran's service treatment records (STRs) confirm that he underwent a maxillary anterior orteotomy in December 1982 for a severe maxillary anterior protrusion and mandibular super eruption anterior.

Post-service treatment records indicate that the Veteran was diagnosed with obstructive sleep apnea following a sleep study in March 2009.

The Veteran was afforded a VA examination in July 2009 at which time the examiner confirmed a continuing diagnosis of obstructive sleep apnea.  The examiner explained that it is unclear when the Veteran began to have sleep apnea symptoms; however, the examiner recognized the Veteran's report that he did snore during his active duty service.  The examiner opined that it is less likely than not that the Veteran's sleep apnea is due to his in-service dental surgery, even with nasal deviation.  The examiner explained, "[t]here is no literature that supports the contention that sleep apnea is caused by dental surgery."

The Veteran was afforded another VA examination in June 2011 at which time the examiner, a Board certified oral-maxillofacial surgeon, explained it is not likely that the Veteran's sleep apnea is caused by his in-service surgery because the pharyngeal area was not altered by the segmental osteotomy.  The examiner explained, "[t]he mandibular segmental osteotomy did not reduce the pharyngeal area or displace his tongue posteriorly."  The examiner thus concluded that the Veteran's sleep apnea is not caused or aggravated by his maxillary surgery.  The examiner further opined,

To defend this opinion, it is the surgical note report that the maxillary segmental areas were defined to the anterior region, and it was position 9mm posterior, and c-file documentation confirms the surgery was designated to the maxillar/mandibular anterior region.  The mandibular segmental osteotomy was a vertical procedure.  The tongue was not displaced posteriorly.  Therefore, the surgery in the anterior region of the maxilla and mandibular would not alter the pharyngeal area or tongue base attachments or aggravate the sleep apnea.

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The United States Court of Appeals for Veterans Claims (Court) has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the findings of the June 2011 VA examiner, in particular, were thoroughly explained and fully supported by the evidence of record.  To this end, the Board notes that the June 2011 VA examiner's nexus opinion was based on a complete review of the record, including the lay statements and medical evidence submitted by the Veteran, and the reviewer explained the reasons for his conclusion based on an accurate characterization of the evidence of record.  The Board therefore places significant weight on the findings of the June 2011 VA examiner.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Accordingly, the Board finds that the competent medical evidence demonstrating the absence of nexus between the claimed disability and the Veteran's active duty service outweighs any medical evidence suggestive of nexus.

The Board has carefully considered the contentions of the Veteran that he suffers from obstructive sleep apnea, which was incurred during his military service.  To this end, the Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at 433, n. 4.  In this case, the Veteran's assertions as to etiology concern an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Cf. Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Questions of competency notwithstanding, the Veteran's lay theory regarding the etiology of his disability are contradicted by the conclusion of the June 2011 VA examiner who specifically considered the Veteran's lay statements in rendering his negative opinion.  The Board finds the specific, reasoned opinion of the trained health care provider who conducted provided the June 2011 medical opinion to be of greater probative weight than the more general lay assertions of the Veteran.

Considering the overall evidence, including the post-service medical evidence, the VA medical opinion, and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater probative value.  In conclusion, the preponderance of the evidence is against the Veteran's claim that he suffers from obstructive sleep apnea, which is related to his military service.  Thus, the benefit-of-the-doubt rule is not applicable to the claim.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56.

b. Low back disability

Here, the Veteran contends that he developed a low back disability, which was incurred as a result of a motor vehicle accident during his military service.  See the August 2015 Board hearing transcript.  For the reasons set forth below, the Board concludes that service connection is not warranted.

The Veteran's STRs dated in August 1976 show that he complained of back pain following a motor vehicle accident.  He was diagnosed with muscle spasms of the back at that time.  See the STR dated August 1976.  Complaints of back pain were again noted in October 1976.  In January 1977, the Veteran was placed on a physical profile due to chest pain and low back pain resulting from his August 1976 motor vehicle accident.  He was involved in another motor vehicle accident in December 1987; however, no complaints of back pain were noted at that time.

Post-service treatment records document the Veteran's report of low back pain in October 2009.  Magnetic resonance imaging (MRI) conducted in November 2009 showed "mild impression on the left L5 nerve root greater than right L5 nerve root."

The Veteran was afforded a VA examination in October 2010 at which time he was diagnosed with "lumbar strain and bulging disk per Veteran's report with lumbar disc disease and bulging disc and arthritis on MRI."

In a June 2011 VA medical opinion, a VA examiner addressed the etiology of the Veteran's diagnosed lumbar spine DDD with diffuse disc bulge.  The examiner stated, "[i]t is not likely that the Veteran's current lumbar spine DDD has been caused by or aggravated by the two [motor vehicle accidents] during military service."  He continued, "[t]he Veteran's lumbar spine conditions, as a consequence of these accidents were lumbar strain and spasms, which resolved."  The examiner concluded, "[i]t is more likely that the Veteran's lumbar spine DDD is related to his working a physically demanding job for 22 and a half years post-military service."

In this matter, the medical evidence of record shows that the currently diagnosed lumbar spine disability is less likely than not due to the Veteran's military service.  The Board finds the June 2011 VA examiner's opinion particularly probative as to the question of etiology, as the opinion was based upon a thorough review of the record and thoughtful analysis of the Veteran's entire history.  See Bloom, 12 Vet. App. at 187 (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Significantly, after reviewing the Veteran's medical history, the June 2011 examiner concluded that the Veteran's diagnosed lumbar spine disability is not etiologically related to his military service, to include his documented in-service complaints of in-service low back pain and muscle spasm.

The Board has carefully considered the contentions of the Veteran that the currently diagnosed lumbar spine disability was incurred during his military service.  To this end, the Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v, 581 F.3d at 1316; Kahana, 24 Vet. App. at 433, n. 4.  In this case, the Veteran's assertions as to etiology concern an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Cf. Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-9; Falzone, 8 Vet. App. at 403 (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert, 21 Vet. App. at 462 (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Questions of competency notwithstanding, the Veteran's lay theory regarding the etiology of his low back disability is contradicted by the conclusion of the June 2011 VA examiner who considered the Veteran's lay statements and in-service symptoms in rendering his negative opinion.  The Board finds the specific, reasoned opinion of the trained health care provider who conducted the June 2011 VA examiner's opinion to be of greater probative weight than the more general lay assertions of the Veteran.

The Board has considered that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Crucially, however, the Veteran's contentions in support of service connection, including continuing post-service symptomatology of the currently diagnosed lumbar spine disability, are contradicted by the findings of the June 2011 VA examiner who specifically considered the lay assertions and any such inferences contained in the record in rendering the negative nexus opinion.  Moreover, as set forth above, the contemporaneous clinical evidence does not support his contentions of continuous symptoms since service.

The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the record, including post-service medical evidence, June 2011 VA examiner's opinion, and lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater evidentiary weight.

In conclusion, the preponderance of the evidence is against the claim.  Thus, the benefit-of-the-doubt rule does not avail the Veteran.  See 38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 54-56.






ORDER

Entitlement to service connection for obstructive sleep apnea is denied.

Entitlement to service connection for a low back disability, to include DDD, is denied.



REMAND

The Veteran contends that he developed an acquired psychiatric disorder to include PTSD as a result of his active military service.  For the reasons set forth below, the Board finds that this matter must be remanded for further evidentiary development.

The Veteran has asserted several in-service stressors including the death of his cousin in November 1970, the loss of air crewmen dating from June 1970 to November 1971, experiencing hurricanes and typhoons while stationed in the Republic of Vietnam, and exposure to rocket attacks during his Vietnam service.  See the Veteran's statement dated April 2012.

Although the RO has not confirmed several of the Veteran's stressors, the Board observes that the Veteran's exposure to rocket attacks is consistent with his service in the Republic of Vietnam from May 1970 to December 1971, which was been demonstrated by the record.

The Veteran was afforded a VA psychological examination in May 2012 at which time the examiner reported that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-IV criteria.  He further stated that the Veteran does not have any mental disorder that conforms with DSM-IV criteria.  Significantly, the May 2012 VA examiner failed to recognize that the Veteran was diagnosed with anxiety disorder, not otherwise specified (NOS), in October 2008 and adjustment disorder with depressed mood in June 2011.  Moreover, more recent VA treatment records have documented a "working diagnosis" of unspecified trauma and stressor-related disorder; however, as noted in a July 2017 psychological consultation, the record remains unclear as to whether the Veteran received an official evaluation for PTSD by VA standards.  The July 2017 treatment provider indicated that this matter required clarification.

Moreover, the Board notes that since the May 2012 examination was conducted, VA amended 38 C.F.R. § 4.125 (a) to indicate that a diagnosis of a mental disorder, to include PTSD, must conform to the standards set in the DSM-V.  The amendments are applicable to the Veteran's claim.  See 38 C.F.R. § 4.125; 79 Fed. Reg. 45,093, 45,094-096 (Aug. 4, 2014); 80 Fed. Reg. 14,308 (Mar. 19, 2015) (final) (providing that for claims that were initially certified for appeal to the Board, the Court, or the U.S. Court of Appeals for the Federal Circuit prior to August 4, 2014, DSM-IV will apply.  For all applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, DSM-V will apply).  As the Veteran's claim was first certified for appeal in January 2015, DSM-V applies to the claim.  As noted, the May 2012 VA examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD under DSM-IV.

Thus, the Board finds that remand of this issue is warranted in order to afford the Veteran with a VA psychiatric examination that uses DSM-V, in accordance with current VA regulations.  The examiner must also address the etiology of any previously diagnosed psychiatric disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim).

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.



Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Schedule the Veteran for a VA examination to determine the etiology of his claimed acquired psychiatric disorder to include PTSD.  All indicated tests and studies should be conducted.  The contents of the electronic claims file must be made available to the examiner for review in connection with the examination.

Following examination of the Veteran and review of the entire claims file, the psychiatrist is requested to provide an opinion as to whether the Veteran meets the criteria for a diagnosis of PTSD under the DSM-V criteria.  If not, the examiner should specify which of the criteria are not met.  If the Veteran does meet the PTSD criteria, the examiner shall specify the stressors supporting the diagnosis.

If the diagnosis of PTSD is based upon a stressor involving fear of hostile military or terrorist activity, the examiner shall so state. 

For any additional psychiatric diagnosis (including any previously diagnosed psychiatric disorders such as adjustment disorder, NOS, and adjustment disorder with depressed mood), the psychiatrist is requested to provide an opinion as to whether it is at least as likely as not that said disability was incurred in the Veteran's active duty service.

In answering these questions, the examiner should address the Veteran's assertions of continuity of symptomatology dating from his military service.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity since service should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

3. Thereafter, readjudicate the claim on appeal.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for final appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


